Case 1:19-cv-04793-ALC Document5 Filed 05/31/19 Page 1 of 2

NEW YORK . ATLANTA
LONDON uane OIFrIis BALTIMORE
SINGAPORE - WILMINGTON
PHILADELPHIA ~ FIRM and AFFILIATE OFFICES MIAMI
- CHICAGO , BOCA RATON
WASHINGTON, DC. PITTSBURGH
SAN FRANCISCO ANTHONY J. COSTANTINI NEWARK °
SILICON VALLEY ; DIRECT DIAL: +1 212 692 1032 LAS VEGAS
SAN DIEGO . PERSONAL FAX: +1 212 202 4715 CHERRY HILL
_ | SHANGHAT £-MAIL: AJCostantini@duanemorris.com LAKE TAHOE
...? BOSTON’ MYANMAR
HOUSTON... ~ www.duanemorris.com OMAN
‘LOS ANGELES" , A GCC REPRESENTATIVE OFFICE
HANOI OF DUANE MORRIS
HO CHI MINH CITY MEXICO CITY

ALLIANCE WITH
MIRANDA & ESTAVILLO
SRILANKA
ALLIANCE WITH
GOWERS INTERNATIONAL

May 31, 2019

VIA ECF AND COURTESY COPY BY FAX
Honorable Andrew L. Carter, Jr.

Honorable Laura Taylor Swain

Honorable Deborah A. Batts

United States District Court

Southern District of New York

500.Pearl Street

New. York, New York

a . Re: . ‘Lovati et al v. The Bolivarian Republic of Venezuela — 19-cv-04793
Lovati et al v. The Bolivarian Republic of Venezuela — 19-cv-04796
Lovtai et al v. Petroleos De Venezuela — 19-cv-04799

Your Honors:

We are writing this letter at the suggestion of the Clerk’s Office of the Southern District.
On Thursday May 23, 2019, we filed complaints in three separate matters involving failures to
pay on debts issued by the Bolivarian Republic of Venezuela or a business entity controlled by it,
Petroleos de Venezuela, S.A. The plaintiffs are essentially the same in all three cases, and the
defendants are also essentially the same, the Republic itself in two and the business entity in the
other. While the bonds or notes themselves are different, the terms and conditions are essentially
the si same.

te -. The district court’s Civil Cover Sheet asked whether we were aware of any previously
filed related cases and we were not. It did not ask whether we regard these three cases as related,
which we did. We assumed, apparently incorrectly, that the Clerk’s Office would notice the.
similarities.

- Contrary to our assumption, the Clerk’s Office initially assigned the three cases to each
of the three of you. The first, 19 Civ. 04793, to Judge Carter (the 2023 Bonds issued by the
Republic); the second, 19 Civ. 04796, to Judge Swain (the 2027 Bonds issued oy the Republic);

DUANE Morris LLP

 

1540 BROADWAY | NEW YORK, NY 10036-4086 . PHONE: +1 212 692 1000 FAX: +1 212 692 1020
DM3\5798833. 1

 

=P SO

sapere yp poor poe cee

np II Teco

 
Case 1:19-cv-04793-ALC Document 5 Filed 05/31/19 Page 2 of 2

. yuane Morris

Honorable Andrew L. Carter, Jr.
Honorable Laura Taylor Swain
Honorable Deborah A, Batts
May 31, 2019

Page 2

 

and, the third, 19 Civ. 04799, to Judge Batts (the Notes issued by the Republic’s majority owned
business entity, Petroleos de Venezuela, S.A.). When we inquired of the Clerk’s Office as to
whether these three cases could retroactively be treated as related, they advised they could not do
so but that we should write the three of you to request that they be treated as related and assigned
to a single judge. We are doing so because we think it would be more efficient for the judicial
system and the parties, since we fully expect that the defendants will hire the same law firm to
represent them.

 

ETT T=

A particular problem has already arisen that we believe requires judicial intervention.
The FSIA permits service of the Summons and Complaint as agreed in the contractual
documents. This is not a problem with respect to the Notes, where the governing documents
designate Corporate Service Corporation as the agent for service of process, but it is a problem
on the two Bonds, where the designated agent is the Consul General of the Republic in New
York or any other official at the Consulate. We have learned the Consul General has been ,
recalled and that the Consulate has been closed. While the Republic is contractually bound to |
name a New York agent for service of process, we have found no evidence that it has done so.
In these circumstances, we would ask permission to serve the Summons and Complaint on the
Republic’s Embassy to the United Nations and/or the Republic’s Embassy to the United States.
If you agree to assign the cases to a single judge, we will make the request promptly.

Thank you for your attention to this matter.

Respectfully,

Anthony. Costantini

cc: Rudolph Di Massa, Esq. !
Nathan Abramowitz, Esq.
Kevin P. Potere, Esq.

 

DM3\5798833.1
